DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (abstract idea) without significantly more. The claim(s) recite(s) a method for determining a pitch reference for a pitch control system, the pitch reference being a reference point for the pitch control system, the method comprising: attaching a first bearing ring of a pitch bearing to a hub flange of a wind turbine hub; and with a sensor, detecting that a target is in a predetermined position with respect to the sensor when rotating a second bearing ring of the pitch bearing. This judicial exception is not integrated into a practical application because there is no acted upon structure as a result of measuring the reference target with the sensor. No steps, actions, or acts are taken upon any of the recited structure, and there is then a lack of translation in the physical world. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pitch bearings and hubs of wind turbines, and their blades, are notoriously well known, and do not amount to significantly more without an action happening as a result of the claimed methodology.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 24-25, 27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 103452754).
Regarding claims 16 and 24, Wang discloses a wind turbine pitch assembly, comprising: a wind turbine hub (Paragraph 5, hub disclosed); a pitch bearing (200, 201) comprising a hub bearing ring (200) attached to a hub flange of the wind turbine hub (Paragraph 56, outside is wheel hub) and a blade bearing ring (201) configured to be attached to a wind turbine blade (implicit in bearing operation for pitch bearing; see Paragraph 56); a target attached to one of the blade bearing ring or the wind turbine hub; and a sensor (206) connected to other of the blade bearing ring or the wind turbine hub, the sensor configured to sense the target such that a position of the target with respect to the sensor can be determined (see Paragraph 56; “…the blade 201 when rotating to generate pitch angle corresponding to 0 degrees to 90 degrees, so normally, triggering device 204 is set on the oppositely set at zero to 180 degrees relative to the theoretical position so that blade 201 to rotate in the angle range of the normal rotation to the theoretical zero point position of 90 degrees, brake switch 206 to finish the setting of the zero”).
Regarding claims 17-18 and 25, Wang discloses the wind turbine pitch assembly and method according to claims 16 and 24 above. Wang further discloses the target is attached to the blade bearing ring and the sensor is connected to the hub (Paragraph 56 discloses that the target/sensor can be on either side of the blade/hub connection). Wang further discloses  the sensor is a light emitting and collecting device (LECD) comprising a light source and a light sensor that receives one or more reflections of emitted light from the light source, and wherein the target has predefined reflective characteristics such that a position of the target with respect to the LECD can be determined (Paragraph 39).
Regarding claim 27, Wang discloses the method according to claim 25 above. Wang further discloses the determined pitch reference is a pitch homing reference (“switch 206 is arranged on the position relative to theoretical 0 setting to zero point”).
Regarding claim 29, Wang discloses the method according to claim 25 above. Wang further discloses the determined pitch reference indicates a reference from which a “homing” reference can be calculated (Figure 2; positions 202, 204, and 206 are known so that a homing reference can be calculated; a “homing” reference could be any of the pitch positions).
Regarding claim 30, Wang discloses the method according to claim 29 above. Wang further discloses the determined pitch reference indicates a feathered position (Paragraph 56; when 204 is at 206).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103452754) in view of Ferris (US 2806402).
Wang discloses the wind turbine pitch assembly according to claim 16 above.
Wang fails to teach the target comprises a target portion with different reflectivity properties than other portions of the target.
Ferris teaches a blade angle indicating device which utilizes a target which has different colors (Figure 4) with a box (10) having a light source (13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target of Wang such that the target portion includes different reflectivity properties than other portions of the target, such as different colors, as taught by Ferris for the purposes of more accurately demarcating the pitch angle as the colors are more precise in their shifts across the light spectrum.
Claims 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103452754) in view of Wobben (US 7175390).
Regarding claim 20;
Wang discloses the wind turbine pitch assembly according to claim 18 above.
Wang fails to teach a support to which the light source is attached, the support comprising a reflector and having a height such that the target passes between the light source and the reflector.
Wobben teaches a light emitter/receiver with a target in the context of wind turbines. A series of geometric targets (23) pass between the light source and the reflector (fork 22). A support (one side of the fork 22) attaches the light source, the target (23) passes over a series of rotations, and the reflector (other side of the fork) is on the other side (Col. 6, Line 31 to Col. 7, Line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine pitch assembly of Wang such that a support to which the light source is attached, the support comprising a reflector and having a height such that the target passes between the light source and the reflector as taught by Wobben for the purposes of improving switching accuracy, triggering and reliable differentiation between two different switching positions.
	Regarding claim 21;
		Wang discloses the wind turbine pitch assembly according to claim 18 above.
	Wang fails to teach a support to which the light source is attached, the support comprising a mechanical switch configured to come into contact with the target when the blade bearing ring is rotated.
Wobben teaches a light emitter/receiver with a target in the context of wind turbines. A series of geometric targets (23) pass between the light source and the reflector (fork 22). A support (one side of the fork 22) attaches the light source, the target (23) passes over a series of rotations, and the reflector (other side of the fork) is on the other side. Wobben further teaches that a mechanical switch can be utilized alongside the light source: “It is also appropriate to use a combination of mechanical and electronic switches 22 if the level of reliability is to be increased. In the event of failure of a mechanical switch, the signal of the electronic switch can still trigger the desired procedure and at the same time a functional disturbance can be detected from the difference between the signals of the two switches (more specifically for example by virtue of the absence of the signal from the mechanical switch), and the procedure for eliminating the functional disturbance can thus be initiated without the basic operability of the switching apparatus suffering” (Col. 6, Line 31 to Col. 7, Line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine pitch assembly of Wang such that a support to which the light source is attached, the support comprising a mechanical switch configured to come into contact with the target when the blade bearing ring is rotated as taught by Wobben for the purposes of increased level of reliability in the event of failure.
	Regarding claim 26;
	Wang discloses the method according to claim 25 above.
Wang fails to teach the light is emitted from the light source substantially parallel to the pitch axis.
Wobben teaches a light emitter/receiver with a target in the context of wind turbines. A series of geometric targets (23) pass between the light source and the reflector (fork 22). A support (one side of the fork 22) attaches the light source, the target (23) passes over a series of rotations, and the reflector (other side of the fork) is on the other side (Col. 6, Line 31 to Col. 7, Line 31). The light emitting from from side of the fork is in the same direction as the blade (Figure 10 shows the shaft 30 extending in the same direction as the blade, thereby the “26” in Figure 6 would be the blade in Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang such that the light is emitted from the light source substantially parallel to the pitch axis as taught by Wobben for the purposes of improving switching accuracy, triggering and reliable differentiation between two different switching positions.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103452754).
Wang discloses the wind turbine pitch assembly according to claim 16 above.
Wang fails to explicitly teach the blade bearing ring is configured for mounting of a wind turbine blade thereto in a limited number of predefined positions, and the blade bearing ring comprises one or more wind turbine blade attachment indicators.
However, one of ordinary skill in the art would have a full understanding that bearing rings (outer and inner) are attached to the hub or blade, and one or the other rotates. One of ordinary skill in the art would also understand that the respective blade bearing rings are connected to one of the hub or the blade through a series of bolt connections that extend in the longitudinal direction. The Examiner takes official notice that such blade/hub/bearing connections are widely known and understood in the art. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine pitch assembly of Wang such that the blade bearing ring is configured for mounting of a wind turbine blade thereto in a limited number of predefined positions, and the blade bearing ring comprises one or more wind turbine blade attachment indicators as the bolting connections between the blade and hub are limited in their alignment with each other (series of longitudinally extending bolts around the circumference of the blade root) for the purposes of attaching the blade to the hub, thereby allowing wind power to be produced.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103452754) in view of Weitkamp (DE19811952A1).
Wang discloses the method according to claim 27 above.
Wang fails to teach the pitch homing reference indicates a pitch position to be maintained at wind speeds lower than a nominal wind speed.
Weitkamp teaches a method of blade pitch control for a wind turbine. There is a referencing switch (9) and an emergency switch (7) controlled through a safety loop. The respective switches can be established as homing switches (homing switch 9 is used as an example). Switching means (7, 9, 11) are utilized for influencing, in particular termination, of an adjustment process and / or to output an angular position signal/reaching this angular position. Fine adjustment of the angular positions of the rotor blades to one another (a so-called Referencing), because even slight deviations in the angular positions of the individual leaves noticeably reduce the energy yield. This is the purpose of 1a to 1d of the referencing switch 9, on the in the frame a referencing process in the angular position of -20 ° (Fig. 1b) the switching curve 11a accumulates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang such that the pitch homing reference indicates a pitch position to be maintained at wind speeds lower than a nominal wind speed as taught by Weitkamp for the purposes of establishing a homing position through the referencing process to yield greater energy during operation.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
dos Santos (EP3336347) discloses a laser emitter (1) which is attached to a blade bearing either on the blade or hub side, with reflectors (13, 21) on the other diametrical side (see Figure 2).
Schietke (IN-201721019776-A) discloses an LECD with a light emitter (24) and receiver (25) with controller (18), the device fixed (19) to the hub side (15a), and a reflector (21) and ruler (22) is on the blade side. This is utilized for pitch adjustment/refinement.
Elmose (US 10927819) discloses assorted accelerometers (27, 29, 31, 33) attached to inner/outer bearing rings (Figure 2) which assist in monitoring the pitch alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745